Title: To Thomas Jefferson from William Waters Hickman, 5 May 1822
From: Hickman, William Waters
To: Jefferson, Thomas

Hond Sir,A stranger from Jefferson County is constrained by necessity to solicit your hospitality for a few days—He has taught school the past winter in Augusta, & has come down to attend the Episcopal Convention that is shortly to assemble in Charlottesville in expectation of being sent on as a Student to the Seminary which has lately been opened in N. York for Theological  Candidates.—If this request is considered too presuming to be admissible, He will be equally thankful to Mr J— to give Him some employment in His Garden, on his Farm or in any other way that will enable Him to earn a Subsistence untill the period alluded to.William Waters Hickman